Exhibit JAGUAR MINING INC. BY-LAW NUMBER 2 A by-law relating generally to the regulation of the affairs of Jaguar Mining Inc. BE IT ENACTED AND IT IS HEREBY ENACTED as by-law Number 2 of Jaguar Mining Inc. (hereinafter called the "Corporation") as follows: DEFINITIONS 1. In this by-law and all other by-laws of the Corporation, unless the context otherwise specifies or requires: (a) "Act" means the Business Corporations Act, R.S.O. 1990 c. B.16 (Ontario), as from time to time amended, and every statute that may be substituted therefor, including the regulations made thereunder, and, in the case of such amendment or substitution, any reference in the by-laws of the corporation shall be read as referring to the amended or substituted provisions therefor; (b) "articles" means the articles, as from time to time amended, of the Corporation; (c) "board" means the board of directors of the Corporation; and "director" means a member of the board; (d) "by-law" means any by-law of the Corporation from time to time in force and effect; (e) "Corporation" means JAGUAR MINING INC., or any successor thereto if adopted by such successor; (f) "director" means an individual occupying the position of director of the Corporation and "directors", "board of directors" and "board" includes a single director; (g) "meeting of shareholders" means an annual meeting of shareholders or a special meeting of shareholders; (h) "non-business day" means Saturday, Sunday and any other day that is observed as a holiday under the laws of Ontario or Canada; (i) "Person" includes an individual, sole proprietorship, partnership, unincorporated association, unincorporated syndicate, unincorporated organization, trust, body corporate, and a natural person in the capacity of trustee, executor, administrator or other legal representative; (j) "resident Canadian" means a Canadian citizen ordinarily resident in Canada or as otherwise defined in the Act; (k) words importing the singular number only shall include the plural and vice versa; words importing the masculine gender shall include the feminine and neuter genders and vice versa; words importing persons shall include bodies corporate, corporations, companies, partnerships, syndicates, trusts and any number or aggregate of individuals; (1) the headings used in any by-law are inserted for reference purposes only and are not to be considered or taken into account in construing the terms or provisions thereof or to be deemed in any way to clarify, modify or explain the effect of arty such terms or provisions; and (m) any term contained in any by-law which is defined in the Act shall have the meaning given to such term in the Act. 2. Execution in Counterpart. Any articles, notice, resolution, requisition, statement or other document required or permitted to be executed by more than one person for the purposes of the Act may be executed in several documents of like form each of which is executed by one or more of such persons, and such documents, when duly executed by all persons required or permitted, as the case may be, to do so, shall be deemed to constitute one document for the purposes of the Act. REGISTERED OFFICE 3. The Corporation may front time to time by resolution of the board of directors change the location of the address of the registered office of the Corporation to another place within Ontario. CORPORATE SEAL 4. The Corporation may have one or more corporate seals which shall be such as the board of directors may adopt by resolution from time to time. EXECUTION OF
